NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                               Submitted November 19, 2012*
                                Decided November 20, 2012

                                           Before

                            WILLIAM J. BAUER, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

No. 12‐1903

LAURA A. JENNINGS,                               Appeal from the United States District
    Plaintiff‐Appellant,                         Court for the Southern District of Indiana,
                                                 Indianapolis Division.
       v.
                                                 No. 1:11‐cv‐1457‐SEB‐DML
LEON E. PANETTA,
     Defendant‐Appellee.                         Sarah Evans Barker,
                                                 Judge.

                                         O R D E R

       Laura Jennings, a former employee of the U.S. Department of Defense, appeals the
grant of summary judgment against her in this Title VII suit on grounds that she failed to
exhaust administrative remedies. We affirm.


       *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP.
P. 34(a)(2)(C).
No. 12‐1903                                                                                Page 2

        Jennings was a contract representative with DOD’s Defense Finance and Accounting
Service in Indianapolis until being fired during her probationary period in late 2010. She
brought an Equal Employment Opportunity administrative claim, alleging retaliation in
connection with her discharge. The Office of Equal Opportunity Programs issued a final
agency decision, finding that her claim was untimely because she hadn’t contacted the EEO
counselor within 45 days of her discharge, 29 C.F.R. § 1614.107(a)(2), and that she failed to
state a claim regarding her unemployment benefits, id. § 1614.107(a)(1). Four days later, on
July 19, 2011, she appealed the decision to the EEOC’s Office of Federal Operations.

        Although 180 days had not yet passed from the date of that appeal, as is required to
be permitted to initiate a civil action, see 29 C.F.R. § 1614,407(d), Jennings filed this federal
lawsuit on November 1, 2011. The defendant moved for summary judgment, asserting
failure to exhaust administrative remedies. Jennings did not respond, and the district court
granted summary judgment for DOD, dismissing her suit without prejudice.

       On appeal Jennings asserts that the grant of summary judgment violated her Seventh
Amendment right to a jury trial. This argument is mertitless. Hanners v. Trent, 674 F.3d 683,
691 n.12 (7th Cir. 2012); Burks v. Wisconsin Dep’t of Transp., 464 F.3d 744, 759 (7th Cir. 2006). 

        Nor do we see any indication that the district court erred by granting summary
judgment. Under Title VII a plaintiff must exhaust her administrative remedies before filing
suit. Teal v. Potter, 559 F.3d 687, 691 (7th Cir. 2009). Once Jennings appealed to the EEOC,
she was barred from filing a civil suit in federal court until either the EEOC issued a final
decision or 180 days had passed. 29 C.F.R. § 1614.407(d); see also Mays v. Principi, 301 F.3d
866, 868–69 (7th Cir. 2002) (abrogated on other grounds by EEOC v. United Airlines, Inc., 693
F.3d 760 (7th Cir. 2012)); Bruce v. U.S. Dep’t of Justice, 314 F.3d 71, 73 (2d Cir. 2002). The
EEOC did not issue a final decision, and she waited only 105 days. 

                                                                                     AFFIRMED.